Title: From James Madison to James Monroe, 2 March 1824
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Mar 2 1824
        
        In the early part of the year 1822 I was induced by the earnest desire of the Revd. Mr. Marshal the Episcopal Preacher in this neighbourhood, to mention, with his recommendation Mr. John Howe as worthy of a vacancy in one of the Collectorships in Rh: Island. In giving you the trouble then I departed from my general rule, & contravened my universal inclination, yielding only to my respect for an estimable Clergyman, who had the object much at heart. I am very sorry to be obliged to intrude again, in consequence of the inclosed letter from Mr. Howe, which explains the case more fully than it was before known to me. With this one-sided view of it I can but indulge wishes & sympathies; which I do not forget ought to be as they will be entirely subject to the full view which you will be able to take of it. Be so good as to return the letter of Mr. Howe under a blank cover. With great & affece. respects
        
          James Madison
        
       